 



EXHIBIT 10.26

RETIREMENT AGREEMENT AND GENERAL RELEASE

     THIS RETIREMENT AGREEMENT AND GENERAL RELEASE (“this Agreement”) is made
and entered into as of the 28th day of September 2004, by and among Midwest Banc
Holdings, Inc. (the “Company”), Midwest Bank and Trust Co. (the “Bank,” and
together with the Company, the “Employer”) and Brad A. Luecke (“Executive”) (the
signatories to this Agreement will be referred to jointly as the “Parties”).

STATEMENT OF FACTS

     Executive is retiring from his employment. Executive desires to accept the
following agreements in return for Executive’s general release and
non-disclosure agreements set forth below. Executive and the Employer desire to
settle fully and finally any differences and disputes that might arise out of
Executive’s employment with the Employer and the termination of his employment
with the Employer by reason of his retirement.

STATEMENT OF TERMS

     In consideration of the mutual promises herein, it is agreed as follows:

     1. Non-Admission of Liability. Neither this Agreement nor the Employer’s
offer to enter into this Agreement shall in any way be construed as an admission
by the Employer that it has acted wrongfully with respect to Executive or any
other person, or that Executive has any rights whatsoever against the Employer
other than as set forth in this Agreement. The Employer specifically disclaims
any liability for wrongful acts against Executive or any other person, on the
part of itself, its officers, directors, employees, agents or representatives.
The Employer’s willingness to enter into this Agreement is based upon its desire
to ease Executive’s transition into retirement and possibly future alternative
employment.

     2. Retirement and Termination of Employment; Resignation. Executive is
retiring from his employment with Employer. Executive acknowledges, understands
and agrees that his employment with the Employer will terminate effective at the
close of business on October _, 2004 (the “Separation Date”). As of the date of
this Agreement, Executive hereby resigns his positions as President, Chief
Executive Officer and director of the Company and vice chairman, Chief Executive
Officer and director of the Bank.

     3. Effective Date. Except for Executive’s resignation as set out in
Section 2, which is effective upon signing of this Agreement, the effective date
of this Agreement shall be the eighth day after Executive signs this Agreement
(the “Effective Date”). As of the Effective Date, if Executive has not revoked
this Agreement pursuant to Section 16(e), this Agreement shall be fully
effective and enforceable.

     4. Consideration. In full consideration and as material inducement for
Executive’s signing of this Retirement Agreement and General Release, the
sufficiency of which is hereby acknowledged, the Employer agrees to pay
Executive the benefits provided in the Personal Statement of Termination
Benefits attached as Exhibit A. All amounts that the Employer pays to

 



--------------------------------------------------------------------------------



 



Executive whether paid pursuant to this Agreement or otherwise shall be subject
to any and all required withholding taxes.

     5. Cessation of Authority. Executive understands and agrees that he is not
authorized to make any commitments or incur any obligations or liability on
behalf of the Employer after the Separation Date. Executive agrees that he has
submitted to the Employer any and all expenses incurred by Executive through the
Separation Date. Employer agrees to reimburse Executive for those expenses on or
before the Effective Date.

     6. Return of Employer Materials and Property. Executive understands and
agrees that he has turned over, or will turn over promptly after his execution
of this Agreement, to the Employer all files, memoranda, records, manuals and
any other equipment or documents, and all other physical or personal property
that are the property of the Employer or its clients and customers.

     Executive agrees, represents and acknowledges that as a result of his
employment with the Employer, Executive had in his custody, possession and
control proprietary documents, data, materials, files and other similar items
concerning proprietary information of the Employer. Executive acknowledges,
warrants and agrees that he has returned all such items and any copies or extras
thereof and that Executive has complied with the Employer’s policies regarding
proprietary and confidential information and will comply with all of the
provisions of this Agreement, including particularly those relating to trade
secrets and confidential information.

     7. No Obligation. Executive agrees and understands that the consideration
described above in Section 4 of this Agreement is not required by the Employer’s
policies and procedures or by any other contracts between Executive and the
Employer. Executive further agrees and understands that Executive’s entitlement
to receive the consideration set forth above is conditioned upon Executive’s
execution of this Agreement and compliance with the terms of this Agreement.

     8. Severability. The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable. This Agreement shall survive the termination of any
arrangements contained herein.

     9. Confidentiality and Professionalism. Executive and the Employer
represent and agree that they will keep the terms, amount, value, and nature of
consideration paid to Executive, and the fact of this Agreement completely
confidential. Executive further represents and agrees that Executive will not
hereafter disclose any information concerning this Agreement and related
settlement negotiations to anyone other than Executive’s immediate family and
professional representatives who will be informed of and bound by this
confidentiality clause, unless required to do so by law, rule or regulation. The
Employer further represents that the Employer will not hereafter disclose any
information concerning this Agreement and related settlement negotiations to
anyone other than the Employer officers, employees, directors, accountants and
legal counsel who will be informed of and bound by this confidentiality clause,
unless required to do so by law, rule or regulation.

-2-



--------------------------------------------------------------------------------



 



     Executive agrees that Executive will not make or issue, or procure any
person, company or entity to make or issue, any statement in any form concerning
the Employer, Executive’s employment relationship or the termination of
Executive’s employment relationship with the Employer to any person or entity if
such statement is harmful to or disparaging of the Employer or any of its
employees, officers, directors, agents or representatives.

     The Employer agrees that the Employer will not make or issue, or procure
any person, company or entity to make or issue, any statement in any form
concerning Executive, Executive’s employment relationship or the termination of
Executive’s employment relationship with the Employer to any person or entity if
such statement is harmful to or disparaging of Executive. Subject to the
provisions of Section 11, the Employer further agrees that it will not make or
issue, or procure any person, company or entity to make or issue, any statement
in any form raising objections of any kind to Executive working for any person,
company or entity even if such person, company or entity is considered to be a
competitor of the Employer.

     10. Agreement Not to Disclose Trade Secrets and Confidential Information.
Executive understands and agrees that in the course of employment with the
Employer, Executive has acquired Employer Information, as defined below,
including confidential information and trade secrets concerning the Employer’s
operations, its future plans and its methods of doing business, some of which
information Executive understands and agrees would be extremely damaging to the
Employer if disclosed to a competitor or made available to any other person or
entity. Executive understands and agrees that such information has been divulged
to Executive in confidence. Executive agrees that he will not, at any time,
directly or indirectly, publish, disseminate or otherwise disclose any Employer
Information to any third party without the Employer’s prior written consent.

     The restrictions on Executive’s disclosure of all Employer Information, as
set forth above, shall survive for a period of one (1) year; provided however,
that the restrictions on the disclosure of Trade Secrets shall survive beyond
such one year period for so long as such information qualifies as a Trade Secret
under applicable law.

     In view of the nature of Executive’s employment and Employer Information
which Executive has received during the course of his employment, Executive
likewise agrees that the Employer would be irreparably harmed by certain
violations, or threatened violations of this Agreement and that, therefore, the
Employer shall be entitled to seek an injunction prohibiting Executive from any
violation or threatened violation of this Agreement, and shall further be
entitled to recover any damages flowing from such violation(s). The undertakings
set forth in this section shall survive the termination of other arrangements
contained in this Agreement.

     “Employer Information” means Confidential Information and Trade Secrets.
However, “Employer Information” does not include any information which: (i) at
the time of disclosure to Executive, was in the public domain; (ii) after
disclosure to Executive, is published or otherwise becomes part of the public
domain through no fault of his own; (iii) was in his lawful possession at the
time of disclosure to Executive; (iv) was received by Executive from a third
party who did not, through such disclosure, breach any duty owed to the
Employer; or (v) that Executive can show was

-3-



--------------------------------------------------------------------------------



 



independently developed by Executive without reference to Employer Information.

     “Confidential Information” means any and all information of the Employer
other than Trade Secrets that has value to the Employer and is not generally
known to the Employer’s competitors obtained by Executive during the time he was
employed by the Employer. For example, Confidential Information includes any
information about the Employer’s accounting practices or financial practices,
the Employer’s operations, its future plans, its methods of doing business and
the computer or electronic passwords of all employees of the Employer.

     “Trade Secret” means information related to the business or services of the
Employer which (1) derives independent actual or potential commercial value from
not being generally known or readily ascertainable through independent
development or reverse engineering by persons who can obtain economic value from
its disclosure or use; and (2) is the subject of efforts by the Employer and
such third parties that are reasonable under the circumstances to maintain its
secrecy. Assuming the foregoing criteria in clauses (1) and (2) are met, Trade
Secret includes business and technical information including, without
limitation, designs, formulas, patterns, compilations, programs, devices,
inventions, methods, techniques, drawings, processes, finances, actual or
potential clients and suppliers, existing and future products and services,
members of the Employer, membership lists of the Employer and employees of the
Employer.

     11. Non-Solicitation of Customers/Clients.

          (a) Executive acknowledges that the special relationship of trust and
confidence between him, Employer, and its clients and customers has created a
high risk and opportunity for Executive to misappropriate the relationship and
goodwill existing between Employer and its clients and customers. Executive
further acknowledges and agrees that it is fair and reasonable for Employer to
take steps to protect itself from the risk of such misappropriation. Executive
further acknowledges that, from the outset of his employment with Employer
and/or throughout his employment with Employer, Executive has been provided with
access to and informed of Employer’s Proprietary Information, which have enabled
him to benefit from Employer’s goodwill and know-how.

          (b) Executive acknowledges that it would be inevitable in the
performance of his duties as a director, officer, employee, investor, agent or
consultant of any person, association, entity, or company which competes with
Employer, or which intends to or may compete with Employer, to disclose and/or
use Employer’s Proprietary Information, as well as to misappropriate Employer’s
goodwill and know-how, to or for the benefit of such other person, association,
entity, or company. Executive also acknowledges that, in exchange for the
execution of the non-solicitation restriction set forth in this Section 11, he
has received substantial, valuable consideration. Executive further acknowledges
and agrees that this consideration constitutes fair and adequate consideration
for the execution of the non-solicitation restriction set forth in this Section.

          (c) Ancillary to the enforceable promises set forth in this Agreement,
as well as to protect the vital interests described in those Sections, Executive
agrees that, for a period of one (1) year following the termination of his
employment with the Employer, regardless of the

-4-



--------------------------------------------------------------------------------



 



reason for such termination, Executive will not, without the prior written
consent of Employer, directly or indirectly, alone or for his own account, or as
owner, partner, investor, member, trustee, officer, director, shareholder,
employee, consultant, distributor, advisor, representative or agent of any
partnership, joint venture, corporation, trust, or other business organization
or entity:

               (i) solicit the banking business of any current customers of the
Employer;

               (ii) acquire, charter, operate or enter into any franchise or
other management agreement with any financial institution;

               (iii) serve as an officer, director, employee, agent or
consultant to any financial institution, or

               (iv) establish or operate a branch or other office of a financial
institution within the city limits of or having its main office or a branch
within fifty (50) miles of the main office of Bank or any of its branches.

Executive agrees that the restriction set forth above is ancillary to an
otherwise enforceable agreement, is supported by independent valuable
consideration, and that the limitations as to time, geographical area, and scope
of activity to be restrained by this Section are reasonable and acceptable, and
do not impose any greater restraint than is reasonably necessary to protect the
goodwill and other business interests of Employer. Executive agrees that if, at
some later date, a court of competent jurisdiction determines that the
non-solicitation agreement set forth in this Section does not meet the criteria
set forth by applicable law, this Section may be reformed by the court and
enforced to the maximum extent permitted under applicable law. Executive
understands that his obligations under this Section shall not be assignable by
him.

     12. Non-Solicitation of Employees. Executive agrees that, as part of his
employment with Employer, he has become familiar with the salary, pay scale,
capabilities, experiences, skill and desires of the Employer’s employees.
Executive agrees to maintain the confidentiality of such information. He further
covenants and agrees that, for a period of one (1) year subsequent to the
termination of his employment with Employer, he shall not recruit, hire, or
attempt to recruit or hire, directly or by assisting others, any other employees
of Employer, nor shall he contact or communicate with any other employees of
Employer for the purpose of inducing other employees to terminate their
employment with Employer. For purposes of this covenant, “other employees” shall
refer to employees who were employed by, or doing business with, Employer within
twelve (12) months of the time of the attempted recruiting or hiring.

     13. Independent Covenants. Executive acknowledges that the covenants set
forth in Sections 10, 11 and 12 are material conditions to Employer’s
willingness to execute and deliver this Agreement and to provide Executive the
compensation and benefits and other consideration provided hereunder. The
parties agree that the existence of any claim or cause of action of Executive
against Employer, whether predicated on this Agreement or otherwise, will not
constitute a defense to the enforcement by Employer of such covenants. It is
specifically

-5-



--------------------------------------------------------------------------------



 



acknowledged that the period of one year following the termination of employment
stated in Sections 11 and 12, during which the agreements and covenants of
Executive made in such sections are effective, is to be computed by excluding
from such computation any time during which Executive is in violation of any
provision of Sections 11 and 12. The covenants contained in Sections 10, 11 and
12 will not be affected by any breach of any other provision hereof by any party
hereto. In addition, Executive’s obligations under Sections 10, 11 and 12 shall
survive the termination of this Agreement and Executive’s employment with
Employer. Executive’s obligations under Sections 10, 11 and 12 are in addition
to, and not in limitation or preemption of, all other obligations of
confidentiality which he may have to Employer under general legal or equitable
principles, or other Employer policies.

     14. Remedies. In the event that Executive violates any of the provisions
set forth in Sections 10, 11 and 12 of this Agreement, Executive acknowledges
that Employer will suffer immediate and irreparable harm which cannot be
accurately calculated in monetary damages. Consequently, Executive acknowledges
and agrees that Employer shall be entitled to immediate injunctive relief,
either by temporary or permanent injunction, to prevent such a violation.
Executive further acknowledges and agrees that this injunctive relief shall be
in addition to any other legal or equitable relief to which Employer would be
entitled.

     15. Complete Release. As a material inducement to the parties to enter into
this Retirement Agreement and General Release, Executive hereby irrevocably and
unconditionally releases, acquits and forever discharges the Employer and each
of the Employer’s owners, stockholders, partners, predecessors, successors,
assigns, agents, directors, officers, employees, representatives, attorneys,
parent companies, divisions, subsidiaries, affiliates (and agents, directors,
officers, employees, representatives and attorneys of such parent companies,
divisions, subsidiaries and affiliates), and all persons acting by, through,
under or in concert with any of them (collectively “Releasees”), from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, including, but not limited to, rights arising out of
alleged violations or breaches of any contracts, express or implied, or any
tort, or any legal restrictions on the Employer’s right to terminate employees,
or any federal, state or other governmental statute, regulation, or ordinance,
including, without limitation: (1) Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, (race, color, religion, sex, and
national origin discrimination); (2) the Americans with Disabilities Act
(disability discrimination); (3) 42 U.S.C. § 1981 (discrimination); (4) the Age
Discrimination in Employment Act (age discrimination); (5) the Older Workers
Benefit Protection Act (age discrimination); (6) the Equal Pay Act (wage
discrimination); (7) the Executive Retirement Income Security Act (“ERISA”);
(8) Section 503 of the Rehabilitation Act of 1973; (9) the False Claims Act
(including the qui tam provision thereof); (10) the Occupational Safety and
Health Act; (11) the Consolidated Omnibus Budget Reconciliation Act of 1986;
(12) intentional or negligent infliction of emotional distress or “outrage”;
(13) defamation; (14) interference with employment and/or contractual relations;
(15) wrongful discharge; (16) invasion of privacy; and (17) breach of contract,
express or implied (including breach of employment contract), (“Claim” or
“Claims”), which Executive now has, owns or holds, or claims to have, own or
hold, or which Executive at any time heretofore had, owned or held, or claimed
to have, owned or held, against each or any of the

-6-



--------------------------------------------------------------------------------



 



Releasees at any time up to and including the Effective Date of this Agreement.
The Employer affirms that Executive’s release granted under this Section 15 does
not apply to any demand or claims for breach of the Employer’s or any Releasee’s
obligations under this Agreement. after the Effective Date.

     16. Age Discrimination In Employment Act. Executive hereby acknowledges and
agrees that this Agreement and all actions taken in connection therewith are in
compliance with the Age Discrimination in Employment Act and the Older Workers
Benefit Protection Act and that the releases set forth in Section 15 hereof
shall be applicable, without limitation, to any claims brought under these Acts.
Executive further acknowledges and agrees that:



(a)   the release given by Executive in this Agreement is given solely in
exchange for the consideration set forth in Section 4 of this Agreement;   (b)  
by entering into this Agreement, Executive does not waive rights or claims that
may arise after the date this Agreement is executed;   (c)   Executive has been
advised to consult an attorney prior to entering into this Agreement, and this
provision of this Agreement satisfies the requirement of the Older Workers
Benefit Protection Act that Executive be so advised in writing;   (d)  
Executive has been offered twenty-one (21) days from receipt of this Retirement
Agreement and General Release within which to consider this Agreement; and   (e)
  for a period of seven (7) days following Executive’s execution of this
Agreement, whichever is later, Executive may revoke this Agreement and this
Agreement shall not become effective or enforceable until such seven (7) day or
greater period has expired.

     17. Indemnification. As a further material inducement to the parties to
enter into this Agreement, Executive hereby agrees to indemnify and hold each
and all of the Releasees harmless from and against any and all loss, costs,
damages, or expenses, including, without limitation, attorneys’ fees incurred by
Releasees, or any of them, arising out of any breach of this Agreement by
Executive or the fact that any representation made herein by Executive was false
when made; and the Employer hereby agrees to indemnify and hold Executive
harmless from and against and all loss, costs, damages, or expenses, including,
without limitation, attorneys’ fees incurred by Executive arising out of any
breach of this Agreement by the Employer or any Releasee or the fact that any
representation made herein by the Employer was false when made.

     18. No Other Representations. Executive represents and acknowledges that in
executing this Agreement Executive does not rely, and has not relied, upon any
representation or statement not set forth herein made by any of the Releasees or
by any of the Releasees’ agents, representatives, or attorneys with regard to
the subject matter, basis or effect of this Agreement or otherwise.

-7-



--------------------------------------------------------------------------------



 



     19. Sole and Entire Agreement. This Agreement sets forth the entire
agreement between the parties hereto, and supersedes any and all prior
agreements or understandings between the parties pertaining to the subject
matter hereof.

     20. Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
representatives, successors, transferees and permitted assigns. This Agreement
shall not be assignable by Executive but shall be freely assignable by the
Employer.

     21. Knowledgeable Decision By Executive. Executive represents and warrants
that Executive has read all the terms of this Agreement. Executive understands
the terms of this Agreement and understands that this Agreement releases forever
the Employer from any legal action arising from Executive’s relationship with
the Employer as an employee, and the termination of that relationship between
Executive and the Employer. Executive is signing and delivering this Agreement
of his own free will in exchange for the consideration to be given to Executive,
which Executive acknowledges and agrees is adequate and satisfactory.

     22. Consultation with an Attorney. The Employer advises Executive to
consult with an attorney prior to executing this Agreement. Executive agrees
that he has had the opportunity to consult counsel if Executive chose to do so.
Executive acknowledges that he is responsible for any costs and fees resulting
from Executive’s attorney reviewing this Agreement.

     23. Full and Careful Consideration. Please take this Agreement home and
carefully consider all of its provisions before signing it. You may take up to
twenty-one (21) days to decide whether you want to accept and sign this
Agreement. Also, if you sign this Agreement, you will then have an additional
seven (7) days after you sign this Agreement or until Executive’s Separation
Date, whichever is later, in which to revoke this Agreement. This Agreement will
not be effective or enforceable, nor will any consideration be paid, until after
the revocation period has expired. Again, you are free, and encouraged, to
discuss the contents and advisability of signing this Agreement with an attorney
of your choosing.

PLEASE READ CAREFULLY. THIS RETIREMENT AGREEMENT AND GENERAL
RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

              September 28, 2004        /s/ Brad A. Luecke

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  DATE   BRAD A. LUECKE

-8-



--------------------------------------------------------------------------------



 



              September 28, 2004

--------------------------------------------------------------------------------

  MIDWEST BANC HOLDINGS, INC.
DATE
           
 
                By:      /s/ E. V. Silveri

     

--------------------------------------------------------------------------------

          Name: E. V. Silveri,     Title: Chairman of the Board
 
                September 28,2004

--------------------------------------------------------------------------------

  MIDWEST BANK AND TRUST COMPANY
DATE
           
 
                By:      /s/ E. V. Silveri

     

--------------------------------------------------------------------------------

          Name: E. V. Silveri     Title: Chairman of the Board

Effective Date of Agreement October 6, 2004.

-9-



--------------------------------------------------------------------------------



 



EXHIBIT A

PERSONAL STATEMENT OF TERMINATION BENEFITS
ATTACHMENT TO RETIREMENT AGREEMENT AND GENERAL RELEASE
(September 28, 2004)

Executive Name: Brad A. Luecke

Last Day of Work: September 28, 2004

Separation Date: October 6, 2004

Provided you have signed the attached Separation Agreement and General Release,
and have not otherwise revoked it, and provided your remain employed in good
standing through the Separation Date, the benefits below shall be payable to you
as follows (subject to applicable withholding taxes):

GROSS SEVERANCE AMOUNT: $500,000. This Severance Payment shall be paid to you in
the form of twelve (12) equal monthly payments beginning with the first payroll
period ending following the later of the Effective Date of the Agreement or your
Separation Date.

SERP AGREEMENT: Benefits schedule under the existing SERP Agreement is suspended
and replaced by the benefits payable under this Exhibit A. All other terms of
the SERP shall remain in force. Employer shall pay to Executive the amount of
$9,226.25 each month for 180 months beginning on the first day of the month
following the signing of the Retirement Agreement and General Release.

WELFARE BENEFITS: The Employer will continue on behalf of your spouse and
dependents and you medical, dental, and hospitalization benefits provided to
similarly situated former employees for a period of up to 18 months following
your Separation Date. The Employer’s obligation hereunder with respect to the
foregoing benefits shall be limited to the extent that you obtain any such
benefits pursuant to a subsequent employer’s benefit plans, in which case the
Employer may reduce the coverage of any benefits it is required to provide you
hereunder as long as the aggregate coverages and benefits of the combined
benefit plans is no less favorable to you than the coverages and benefits
required to be provided hereunder.

The Company agrees to pay costs of medical, dental and hospitalization insurance
commencing on October 6, 2004 and continuing for eighteen months.

Ownership of the Company Car shall be transferred to Brad Luecke on the
effective date of this agreement.

 